Exhibit 10.9

SECURITY AGREEMENT




WHEREAS, the undersigned LIFESAFE SERVICES, INC., a Minnesota corporation, 13828
Lincoln Street NE, Ham Lake, Minnesota (“LifeSafe”) seeks to induce CITIZENS
INDEPENDENT BANK, a Minnesota corporation, 5050 Excelsior Boulevard, St. Louis
Park, Minnesota (the “Bank”) to extend credit to STERION, INC., a Minnesota
corporation, 13828 Lincoln Street NE, Ham Lake, Minnesota (the “Borrower”);




WHEREAS, the execution and delivery by LifeSafe of this Security Agreement is a
condition precedent to the obligation of Bank to extend credit to Borrower; and




WHEREAS, LifeSafe will derive substantial benefits from the credit extended to
Borrower.




NOW, THEREFORE, in contemplation of the premises and of other good and valuable
consideration, the receipt of which is hereby acknowledged, LifeSafe hereby
represents and agrees as follows:




1.

Grant of Security Interest Collateral:  To secure performance of the credit
extended to Borrower by Bank, LifeSafe hereby grants a security interest to Bank
in the property identified on Schedule “A” attached hereto and in any
replacements or additions thereto (the “Collateral”).




2.

Location of Collateral.  The Collateral will be located at LifeSafe’s offices
and at the offices of its customers and LifeSafe will not, without prior written
consent of Bank, which will not be unreasonably withheld, remove or permit the
same to be removed therefrom, except in the ordinary course of business.




3.

Protection of Collateral.  LifeSafe will use the Collateral in a lawful manner
consistent with this Security Agreement and with the terms and conditions of any
insurance thereon.  LifeSafe will keep the Collateral insured at all times
against loss by fire or other hazards concerning which, in the reasonable
judgment of Bank, insurance protection is necessary, with a company or companies
reasonably satisfactory to Bank in an amount not less than the outstanding
invoice amount for the Collateral.  All such policies will have loss payable
clauses in favor of Bank.  LifeSafe will furnish Bank, upon Bank request, a copy
of the certificate of insurance evidencing the coverage required pursuant to
this section.




4.

Filing.  LifeSafe will at any time or times hereafter execute such financing
statements and other instruments and perform such acts as Bank may reasonably
request to establish and maintain a valid security interest in the Collateral.
 Bank will pay all costs of filing and recording of such financing statements.




5.

Maintenance of Collateral.  LifeSafe will keep and maintain the Collateral in
good condition and will not remove, sell, lease or otherwise dispose of any
material portion of the Collateral without the prior express written consent of
Bank, which consent shall not be unreasonably withheld.  Notification of
intended disposition of any material portion of the Collateral, shall be given
by written notice, delivered at least Thirty (30) days prior to the date of
intended disposition at Bank’s address as provided above.




6.

Events of Default.  LifeSafe will be in default under this Security Agreement
upon the occurrence or existence of one or more of the following events:




(a)

Borrower’s failure to pay outstanding amounts due to Bank; or

(b)

the failure to observe or perform any term of this Security Agreement and the
failure to cure such default within Thirty (30) days after the receipt of notice
from Bank specifying the default; or

(c)

LifeSafe becoming unable to pay its debts as they mature or making of an
assignment for the benefit of creditors, or the institution of any proceeding by
or against LifeSafe alleging that LifeSafe is insolvent or unable to pay its
debts as they mature which is not dismissed within Sixty (60) days after the
filing thereof.




7.

Remedies upon Default:  In the event of default and failure to timely cure such
default Bank may exercise all of the rights and remedies of a secured party
under the Uniform Commercial Code or any other applicable law.




8.

Application of Proceeds.  If any Default or Event of Default shall have occurred
and be continuing, Bank may in its discretion apply any cash held by Bank as
Collateral, and any cash proceeds received by Bank in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral, to
any or all of the following in such order as Bank may elect:




(a)

to the repayment of the reasonable costs and expenses, including reasonable
attorneys’ fees and legal expenses, incurred by Bank in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral, (iii) the exercise or enforcement of any of the rights of Bank
hereunder, or (iv) the failure of LifeSafe to perform or observe any of the
provisions hereof;

(b)

to the payment or other satisfaction of any liens and other encumbrances upon
any of the Collateral;

(c)

to the satisfaction of any other secured obligations;

(d)

by holding the same as Collateral;

(e)

to the payment of any other amounts required by applicable law; and

(f)

by delivery to LifeSafe or to whomsoever shall be lawfully entitled to receive
the same or as a court of competent jurisdiction shall direct.




9.

Notice of Disposition of Collateral.  If any notification of intended
disposition by Bank of any of the Collateral is required by law, such
notification shall be deemed reasonably and properly given if mailed at least
Ten (10) days before such disposition, postage prepaid, addressed to LifeSafe.




10.

Notice:  Any notice or communication provided for in this Agreement shall be in
writing and shall be deemed given if telecopied or hand delivered upon the date
received, return receipt requested, addressed to the proper party at the
following addresses:




If to LifeSafe:

LifeSafe Services, Inc.

13828 Lincoln Street NE

Ham Lake, MN 55304




If to Bank:

Citizens Independent Bank

5050 Excelsior Blvd.

St. Louis Park, MN 55426




or at such other address as may be designated by the parties.




11.

Waiver:  Waiver by Bank of any default hereunder shall not be a waiver of any
other default or of the same default on a later occasion.  No delay or failure
by Bank to exercise any right or remedy shall be a waiver of such right or
remedy, and no single or partial exercise by Bank of any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy at any other time.




12.

Governing Law; Venue; Severability:  This Agreement shall be governed and
construed under the laws of the state of Minnesota.  The parties expressly agree
that venue will be in the state of Minnesota only, and consent to the exclusive
jurisdiction of the courts of the state of Minnesota, County of Hennepin in
either the state or federal courts located therein.  If any part of this
contract shall be judged invalid, the remainder shall not thereby be
invalidated.




13.

Counterparts.  This Agreement may be signed in multiple copies, each of which
shall be considered an original, but all of which shall together constitute one
and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement the
day and year above written.




LifeSafe Services, Inc.

Citizens Independent Bank




By: /s/  Kenneth W. Brimmer



By: /s/  Gerry Weiser








Kenneth W. Brimmer

Gerry Weiser

Its:

Chief Executive Officer

Its:

Vice President




--------------------------------------------------------------------------------

EXHIBIT A




All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance (including any rights under the Oxygen Therapies, Inc.
License Agreement dated February 3, 1994), and general intangibles (including
but not limited to all software and all payment intangibles); all fixtures
(except those which have been permanently affixed to or become incorporated into
real property); all attachments, accessions, accessories, fittings, increases,
tools, parts, repairs, supplies, and commingled goods relating to the foregoing
property, and all additions, replacements of and substitutions for all or any
part of the foregoing property; all insurance refunds relating to the foregoing
property, and all equipment, inventory and software to utilize, create, maintain
and process any such records and data on electronic media; and all supporting
obligations relating to the foregoing property; all whether now existing or
hereafter arising, whether now owned or hereafter acquired or whether now or
hereafter subject to any rights in the foregoing property; and all products and
proceeds (including but not limited to all insurance payments) of or relating to
the foregoing property; whether any of the foregoing is owned now or acquired
later; all accessions, additions, replacements, and substitutions relating to
any of the foregoing; all records of any kind relating to any of the foregoing;
all proceeds relating to any of the foregoing (including insurance, general
intangibles and accounts proceeds).